Title: To James Madison from John Rhea, 1 July 1816
From: Rhea, John
To: Madison, James



Dear Sir,
Nashville 1 July 1816

I have here had the honor receiving Your letter of the first of last month, it having been sent on pursuant to Your direction.  Previous to setting out from Blountville for Nashville, I addressed a letter to You stating that having seen a publication in the nati Intel. in which my name as a commissioner to superintend subscriptions for the Bank of the United States was mentioned, I was about to set out for this place--that letter I hope You have received.  It was then my opinion that a letter of information would be directed by the treasury Dept to the commissioners here--I have had no other information on that subject except what appeared in the Nat Intel--and that which You have been pleased to write to me.  This day a book was here opened by the commissioners to take Subscrips.
Believing You would, as usual, be involved in a multiplici of business, I little expected You would have wrote in answer to my letter of the 24th. of November last--but You have written and I read Your letter with most Gratefull sensations.
From the war Dept I have here received a communication informing that You have selected General Coffee, Mr. McKee and me, to be commissioners to inquire into and to decide definitively upon claims set up by the Choctaw Nation “to a part of the land supposed to have been ceded to the United States by the treaty concluded with the Creek Indians at Fort Jackson in the Year 1814” and containing instructions relative to that subject.  To the business with the Choctaw tribe of Indians, I hope to be able to attend--but the letter from the War Dept. not being received at Blountville, and not expecting to proceed further than Nashville, I left Blountville prepared only to come here--and a stage in which the mail is carried having commenced runing from Knoxville to Nashville, I came here in the stage.  I may however, after the business of the Bank is done here have time to return to east Tennessee and get my horse and some other things before my attendance at the Choctaws be necessary.  The letter from the War Dept bears dates on the twentieth day of may last, and had time to have been received at Blountville, if it had not been some how delayed.
Your instructions respecting the national policy that ought to govern transactions with our Savage Neighbors, and the instructions contained in the letter from the War Department, relative to the proposed negotiations with the Choctaw tribe, will be carefully and diligently attended to by me, provided it be in my power to be at the place and I trust it will--I am the more excited to do the duty assign’d to me, with the Choctaw tribe, being assured that my being selected to that duty proceeded from Your friendship.  Every thing in my power will be done to carry Your views of the subject into effect.  I have here seen and conversed with Genl. Jackson and Genl. Coffee.
It is not pleasant to me but it might be improper to refrain to write to You, that the late treaty, made at the City of Washington with Chiefs of the Cherokee tribe of Indians, whereby a large tract of Country included within the lines of the lands ceded to the United States by the treaty made with the Creeks at Fort Jackson, is surrendered or given to the Cherokee, is not well received by any person I have heard speaking of it.  That treaty appears to be generally disliked in Tennessee--but I have the pleasure to observe that I have heard not one speaking disrespectfully of You on that subject.  Many people are said to have settled on the land.  A settlement of Citizens of the United States on the lands ceded by the Creeks pursuant to the treaty made with them at Fort Jackson, would have united the settlements of Tennessee with those at and near Mobile--would have placed the Chickasaws and Choctaws on one side and the Cherokees and Creeks on the other; and in case of future war on the southern or florida frontier would have afforded a convenient passage for troops from Tennessee to the place of War.  It would have deprived the Northern Indians, if hostile, of communicating with the Cherokees and Creeks, and the friendly Chickasaws would have prevented the approach of hostile Northern Indians to the Choctaws.  The lands are said to be of great value.  There is a report here that the Cherokees and Creeks have agreed to have their lands in common, but whether certainly so I know not.  If so You will hear it.  The blood of Tennessee was poured out in subduing the hostile Creeks, and Citizens of Tennessee are not content that lands ceded to the Creeks in consequence of that war are given to the Cherokees.  Taking these considerations into view, and well knowing Your desire to promote the happiness and peace of Tennessee, I hope that You will direct, if You think proper so to do, such measures as will cause or bring about a revision of that treaty with the Cherokees.  Excited by a pure and friendly motive, I have taken the liberty to write of these things to You, and I trust You will consider and believe that what I have written hath proceeded from the sincere esteem and respect I have for You.  I am the more influenced to write to You of these things because under Your administration, the United States have obtained a Grand National Character, having victoriously had a second war with Great Britain, and are now crowned with Glory and honor and blessed with peace.  The states generally are at rest and quiet.  Tennessee desires to be at rest, and to be secure from troublesome neighbors, who have for many years past afflicted and murdered the citizens.  The people of Tennessee have firmly and decidedly supported and maintained Your administration, and now when the period of that administration is approaching to an end, I am not willing that they shall have any reason to suppose that their interests have been passed over or that any diminution of their esteem and admiration? for that administration shall be.  At Your farm, which You were about to visit You probably will receive this letter; there and at every other place I sincerely wish to You the realization of every happiness.  I have the honor to be with true esteem and respect Your obt. servt.

John Rhea

